Per Curiam.
This is an action to quiet title, but in effect to set aside and vacate a tax deed executed and delivered by the treasurer of Yakima county, more than three years prior to the commencement of the action.
The only question before us is whether the tax deed, conceded to be regular in form, is of itself sufficient to sustain respondents’ title, after the running of the statute of limitations, Rem. & Bal. Code, § 162. Appellant contends there is an irregularity in the tax foreclosure proceedings which deprived the court of jurisdiction, and that he is now entitled to question the validity of the foreclosure decree upon *415which the tax sale and the tax deed are predicated. The trial court entered an order of dismissal, for the reason that the action had not been commenced within the time limited by law. On the authority of Huber v. Brown, 57 Wash. 654, 107 Pac. 850, and Baylis v. Kerrich, ante p. 410, 116 Pac. 1082, the judgment must be affirmed. It is so ordered.